Becker v. State

















COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 







  IN RE 




RONALD L. BISSELL,





RELATOR


§
§
§
§
§
§ 







No. 08-03-00257-CV



An
  Original Proceeding 



in
  Mandamus









 


 


 



OPINION ON PETITION FOR WRIT OF MANDAMUS
This is an original proceeding in mandamus.
Ronald L. Bissell, Relator, seeks a writ of mandamus requiring the Honorable
Dean Rucker, Sitting by Assignment for the 383rd District Court of El
  Paso County, to vacate an order requiring Relator to pay interim
attorney's fees. Relator also requests that we stay the interim attorney's fees
order until the Court has had an opportunity to rule on the merits of the
mandamus petition. For the reasons stated below, we deny relief. We also deny
the motion for temporary relief.



STANDARD OF REVIEW
Mandamus will lie only to correct a clear
abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding). Moreover, there must be no
other adequate remedy at law. Id.
1.
Clear abuse of discretion
An appellate court rarely interferes with a
trial court's exercise of discretion. A clear abuse of discretion warranting
correction by mandamus occurs when a court issues a decision which is without
basis or guiding principles of law. See Johnson v. Fourth Court of Appeals,
700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). With respect to resolution
of factual issues or matters committed to the trial court's discretion, the
reviewing court may not substitute its judgment for that of the trial court. Walker, 827 S.W.2d at 839-40. The
relator must therefore establish that the trial court could reasonably have
reached only one decision. Id. Even if the reviewing court would have decided the
issue differently, it cannot disturb the trial court's decision unless it is
shown to be arbitrary and unreasonable. Id. With respect to a trial court's determination of the
legal principles controlling its ruling, the standard is much less deferential.
A trial court has no "discretion" in determining what the law is or
applying the law to the facts. Thus, a clear failure by the trial court to
analyze or apply the law correctly will constitute an abuse of discretion, and
may result in appellate reversal by extraordinary writ. Walker, 827 S.W.2d at 840.
2.
No adequate remedy by appeal
An appellate court will deny mandamus relief
if another remedy, usually appeal, is available and adequate. Street v. Second Court of Appeals, 715
S.W.2d 638, 639-40 (Tex. 1986) (orig. proceeding). Mandamus will not issue
where there is "a clear and adequate remedy at law, such as a normal
appeal." Walker, 827 S.W.2d at 840, (quoting State v. Walker,
679 S.W.2d 484, 485 (Tex. 1984)). Mandamus is intended to be an extraordinary
remedy, available only in limited circumstances. The writ will issue "only
in situations involving manifest and urgent necessity and not for grievances
that may be addressed by other remedies." Holloway v. Fifth Court of
Appeals, 767 S.W.2d 680, 684 (Tex. 1989) (quoting James Sales, Original
Jurisdiction of the Supreme Court and the Courts of Civil Appeals of Texas in
Appellate Procedure in Texas, Sec. 1.4(1)(b) at 47 [2d Ed. 1979]).
APPLICATION OF THE LAW TO THE FACTS BEFORE THE COURT
The record before us does not reflect that
the trial court clearly abused its discretion by ordering interim attorney's
fees or that Relator lacks an adequate remedy at law. Accordingly, we deny the
relief requested in the petition for mandamus. We also deny the motion for
temporary relief.
May
 29, 2003
 
PER CURIAM
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.